United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
E.N., Appellant
)
)
and
)
)
DEPARTMENT OF JUSTICE, BUREAU OF
)
PRISONS, Miami, FL, Employer
)
___________________________________________ )
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1000
Issued: September 20, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 11, 2016 appellant filed a timely appeal of a December 1, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
have elapsed from June 29, 2015, the date of the most recent OWCP merit decision, to the filing
of the current appeal, pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of appellant’s
claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 3, 2014 appellant, then a 43-year-old correctional officer, filed a traumatic
injury claim (Form CA-1) alleging that on September 2, 2014 he was cleaning the control center
1

5 U.S.C. §§ 8101-8193.

and went to pick up a mop bucket full of water when his back tightened up. He indicated that he
strained his back and had pain running down the right side and leg. Appellant stopped work on
September 4, 2014. On October 2, 2014 OWCP accepted his claim for aggravation of
displacement of lumbar intervertebral disc without myelopathy.
On May 2, 2015 appellant filed a claim for a schedule award (Form CA-7).
In support on the claim, appellant submitted an April 22, 2015 report from Dr. Behnam
Myers, an osteopath and Board-certified orthopedic surgeon. Dr. Behman noted appellant’s
history of injury and treatment and indicated that he had reached maximum medical
improvement (MMI). He explained that appellant had a whole body impairment of seven
percent under the American Medical Association, Guides to the Evaluation of Permanent
Impairment, (6th ed. 2009) (hereinafter, A.M.A., Guides).
By letter dated May 14, 2015, OWCP explained that they were in receipt of the treatment
note from Dr. Myers recommending a schedule award. Appellant was advised that it had
received his claim for a schedule award; however, current medical evidence was needed. OWCP
explained that although the A.M.A., Guides provided guidelines for estimating impairment due
to disorders of the spine, a schedule award was not payable under FECA for injury to the spine.2
However, while the A.M.A., Guides did not provide a direct method for evaluating the extremity
impairments based upon sciatic nerve impairments, The Guides Newsletters offered an approach
to rating spinal nerve impairments consistent with sixth edition methodology.3 Appellant was
advised that his physician should provide a report that complied with the A.M.A., Guides.
OWCP then received a copy of Dr. Myer’s April 22, 2015 report and his January 30,
2015 report, which did not discuss impairment.
By decision dated June 29, 2015, OWCP denied appellant’s claim for a schedule award.
It found that the medical evidence on file did not support a permanent impairment to a scheduled
member or function of the body.
OWCP then received several treatment notes from Dr. Myers. They included a
September 25, 2015 office visit note in which he reiterated his opinion that appellant reached
MMI on April 22, 2015 and that his rating of seven percent was still valid according to Table 75
of the A.M.A., Guides. Dr. Myers explained that appellant had electromyography (EMG) scan
studies and nerve conduction studies which revealed chronic and ongoing denervation at the S1
level, his symptomatology and subjective complaints correlated well with his physical
examination and current nerve conduction studies.
On November 6, 2015 appellant requested reconsideration.
By decision dated December 1, 2015, OWCP denied appellant’s request for
reconsideration without a review of the merits as his request neither raised substantive legal
questions nor included relevant and pertinent new evidence. It determined that the evidence was

2

Pamela J. Darling, 49 ECAB 286 (1998).

3

L.J., Docket No. 10-1263 (issued March 3, 2011).

2

an exact duplicate of evidence already part of the file or cumulative and thus it was insufficient
to warrant review of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(3) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [OWCP].”5
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.6
ANALYSIS
Appellant disagreed with the denial of his claim for a schedule award and requested
reconsideration on November 6, 2015.
Appellant does not make any argument that OWCP erroneously applied or interpreted a
specific point of law or advanced a relevant legal argument not previously considered by the
OWCP. However, he did submit a new medical report, dated September 25, 2015 from
Dr. Myers, who opined that appellant had seven percent whole person impairment. OWCP
denied reopening appellant’s case on the merits, finding that he did not raise substantive legal
questions or include relevant and pertinent new evidence. The Board agrees. While the report
from Dr. Myers is new, he merely reiterated his prior opinion he proffered in an earlier report.
The report of Dr. Myers is not relevant, pertinent new evidence related to the issue of whether
appellant was entitled to a schedule award. The Board has held that evidence which repeats or
duplicates evidence already in the case record does not constitute a basis for reopening a case.7
Consequently, the evidence submitted by appellant on reconsideration does not satisfy the
third criterion, noted above, for reopening a claim for merit review. Furthermore, appellant also
has not shown that OWCP erroneously applied or interpreted a specific point of law, or advanced
4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(3).

6

Id. at § 10.608(b).

7

D.K., 59 ECAB 141 (2007).

3

a relevant new argument not previously submitted. Therefore, OWCP properly denied his
request for reconsideration.
On appeal, appellant argues that he had submitted new evidence showing that he had
nerve damage from his back injury. However, as explained, the medical evidence was not
relevant and pertinent new evidence and was thus insufficient to require a merit review.
Regarding his claim for a schedule award, appellant may request a schedule award or
increased schedule award based on evidence of a new exposure or medical evidence showing
progression of an employment-related condition resulting in permanent impairment or increased
impairment.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the December 1, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

